1

2

3

4

5

6

7
                                    UNITED STATES DISTRICT COURT
8
                                   EASTERN DISTRICT OF CALIFORNIA
9

10
     LOGAN MIGUEL HERNANDEZ,                        )   Case No.: 1:19-cv-01531-SKO
11                                                  )
                      Plaintiff,                    )
12                                                  )   ORDER GRANTING PETITION FOR
              v.                                    )   APPOINTMENT OF GUARDIAN AD LITEM FOR
13                                                  )   PLAINTIFF
     ANDREW SAUL, Commissioner of Social            )
14   Security,                                      )   (Doc. 8)
                                                    )
15                    Defendant.                    )
16                                                  )
                                                    )
17

18            On November 26, 2019, petitioner Teresa Hernandez filed an application for appointment as

19   guardian ad litem for her minor son, Plaintiff Logan Miguel Hernandez. (Doc. 8.) Good cause appears

20   to appoint Ms. Hernandez as Plaintiff’s guardian ad litem pursuant to Federal Rule of Civil Procedure

21   17(c)(2). See Local Rule 202(a). Accordingly, IT IS HEREBY ORDERED that petitioner Teresa

22   Hernandez is APPOINTED as the guardian ad litem for minor Plaintiff Logan Miguel Hernandez. The

23   Clerk of Court shall update the docket accordingly.

24
     IT IS SO ORDERED.
25
26   Dated:        December 2, 2019                                /s/   Sheila K. Oberto        .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
